Amendment No. 3 to Building E Lease


AMENDMENT NO. 3 TO LEASE
This AMENDMENT NO. 3 TO LEASE (“Amendment”) is dated as of June 22, 2017 (the
“Amendment Date”), by and between SANTA CLARA EFH LLC, a Delaware limited
liability company (“Landlord”) and PALO ALTO NETWORKS, INC., a Delaware
corporation (“Tenant”).
RECITALS
A.    Santa Clara Property Owner I LLC (Landlord’s predecessor in interest) and
Tenant entered into that certain Lease dated as of May 28, 2015, as amended by
Amendment No. 1 to Lease dated September 16, 2016, and as further amended by
that certain Amendment No. 2 to Lease dated November 16, 2016 (all of the
foregoing documents being defined herein collectively as the “Lease”) for
premises containing 290,082 rentable square feet of floor area, consisting of
the entirety of one (1) building located in the City of Santa Clara, County of
Santa Clara, State of California and defined in such Lease as “Building E” and
all as more particularly described in the Lease;
B.    Landlord and Tenant now desire to amend the Lease on the terms and
conditions set forth herein.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.Definitions. All capitalized terms used in this Amendment but not otherwise
defined shall have the meanings assigned to them in the Lease.
2.Substantial Completion. Landlord has timely delivered possession of the Leased
Premises to Tenant “Substantially Complete,” as defined in and required by
Paragraph 2(c) of the Lease.
3.Performance of Tenant Improvement Work; Acceptance Of Possession. Paragraph
2.5 of the Lease is hereby amended by adding the following sentence at the end
thereof: “Tenant agrees to occupy the Leased Premises for the conduct of
Tenant’s business within thirty (30) days after the Lease Commencement Date,
subject to delays due to Force Majeure.”
4.Condition Precedent To Lease Amendment. This Amendment and Landlord’s and
Tenant’s obligations hereunder are subject to the receipt by Landlord, no later
than fifteen (15) business days after the date hereof, of the Lender’s Consent,
as hereinafter defined. Landlord hereby agrees to use diligent efforts to obtain
the Lender’s Consent by such date; however, if Landlord does not receive the
Lender’s Consent by such date, this Amendment may be terminated, at Landlord’s
or Tenant’s option, by written notice delivered to the other party within five
(5) business days after the expiration of such fifteen (15) business day period,
and, upon delivery of such notice, this Amendment shall be deemed terminated and
of no further force or effect, and neither party shall have any further rights,
obligations, or liabilities hereunder. As used herein, the term “Lender’s
Consent” means a written consent to this Amendment, in form reasonably
satisfactory to Landlord and Tenant, executed by the holder of the promissory
note secured by any deed of trust encumbering the fee interest in the real
property of which the Leased Premises are a part.
5.Ratification. The Lease, as amended by this Amendment, is hereby ratified by
Landlord and Tenant and Landlord and Tenant hereby agree that the Lease, as so
amended, shall continue in full force and effect.


1







--------------------------------------------------------------------------------

Amendment No. 3 to Building E Lease


6.Miscellaneous.
6.1    Voluntary Agreement. The parties have read this Amendment and the mutual
releases contained in it, and on the advice of counsel they have freely and
voluntarily entered into this Amendment.
6.2    Attorney’s Fees. If either party commences an action against the other
party arising out of or in connection with this Amendment, the prevailing party
shall be entitled to recover from the non-prevailing party, reasonable
attorney’s fees and costs of suit.
6.3    Successors. This Amendment shall be binding on and inure to the benefit
of the parties and their successors.
6.4    Counterparts. This Amendment may be signed in two or more counterparts.
When at least one such counterpart has been signed by each party, this Amendment
shall be deemed to have been fully executed, each counterpart shall be deemed to
be an original, and all counterparts shall be deemed to be one and the same
agreement.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]


2







--------------------------------------------------------------------------------

Amendment No. 3 to Building E Lease




IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first written above.
TENANT:
PALO ALTO NETWORKS, INC., a Delaware corporation
 
By:
/s/ STEFFAN TOMLINSON
 
 
Steffan Tomlinson, Chief Financial Officer
 




 
 
LANDLORD:
Santa Clara EFH LLC,
a Delaware limited liability company


 
By:    Santa Clara EFH REIT LLC,
a Delaware limited liability company,
its Sole Member


By:     Santa Clara Campus Property Owner I LLC,
a Delaware limited liability company,
its Manager


By:    Santa Clara Phase III REIT LLC,
a Delaware limited liability company,
its Sole Member


By:    Santa Clara Campus Partners LLC,
a Delaware limited liability company,
its Manager


By:    Menlo Equities Development Company IX LLC,
a California limited liability company,
its Manager


By:    Menlo Equities V LLC,
a California limited liability company,
its Manager


By:    Menlo Legacy Holdings, L.P.,
a California limited partnership,
its Managing Member


 
By:
 /s/ HENRY D. BULLOCK
 
 
Henry D. Bullock, President
 
 
 







3





